Citation Nr: 1612047	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  12-10 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to July 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in January 2013.  A transcript of those proceedings is of record.

In December 2014, the Board remanded the claim for additional development.  All requested development has been completed with respect to the claim for service connection for bilateral hearing loss and the claim is once again before the Board.

The undersigned notes that the Board also remanded a claim for service connection for tinnitus in December 2014.  Service connection for tinnitus was granted by the agency of original jurisdiction (AOJ) in February 2015 and is no longer on appeal.    

This appeal has been processed utilizing  the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.  
The January 2013 videoconference transcript is found in Virtual VA but is not present in VBMS. 


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's bilateral hearing loss did not have its onset in service or within the one-year presumptive period following service, and is not etiologically related to service.






CONCLUSION OF LAW

The criteria for establishing service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1031, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

 I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, and 3.326(a).  Proper notice should be provided prior to the initial unfavorable agency of original jurisdiction decision and must inform the claimant of any information and evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In cases where a Veteran is seeking service connection, VA must provide notice of all five elements necessary to substantiate a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).

The Board finds that VA has satisfied its duty to notify with respect to the claim decided herein.  Specifically, a December 2009 letter, sent prior to the decision on appeal, advised the Veteran of the evidence and information necessary to substantiate his service connection claim and to establish a disability rating and an effective date.  The same letter advised the Veteran of his and VA's respective responsibilities in obtaining the evidence and information. 

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the AOJ has obtained and associated with the claims file the Veteran's service treatment records (STRs), and VA examinations were conducted in January 2010 and April 2015.  The Veteran has not identified any additional outstanding records that have not been requested or obtained.

With respect to the VA examination reports, in the December 2014 remand, the Board noted the inadequacy of the January 2010 VA examination report and opinion.  The Board finds that the April 2015 VA examination report corrected any prior inadequacy.  In this regard, the April 2015 VA examiner explained what was meant by the "significant shift" in hearing loss between service entry and exit.  The examiner also considered the Veteran's history of hearing difficulty and presented an in-depth review of the audiological findings with respect to the appropriate calibration method.  The examiner expressed his opinion and rationale for the proffered opinion.  

The Board acknowledges the Veteran's representative's February 2016 statement challenging the adequacy of the April 2015 VA opinion.  Citing Hensley  v. Brown, 5 Vet. App. 155 (1993), the Veteran's representative noted that the examiner based the negative nexus opinion an improper legal and medical premise that to establish service connection for hearing loss based on acoustic trauma, hearing loss should be demonstrated during service and cannot be of delayed onset.  However, the Board has reviewed the April 2015 VA examination report and finds that the examiner did not state that hearing loss could not have a delayed onset, but rather that even if hearing loss had a delayed onset, there would still be evidence of a "significant shift" in hearing acuity during service.  The examiner also explained that the term "significant shift" was a term of art used to describe a 15 decibel change observable at any frequency.  

Moreover, the Board observes that Hensley does not prohibit the Board from accepting a negative opinion based on a lack of a significant shift of hearing acuity in service, but rather stands for the proposition that service connection may still warranted for delayed onset hearing loss if competent medical evidence shows that subsequent hearing loss is related to noise exposure in service. 

The Veteran has also been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the hearing, the VLJ asked specific questions directed at identifying whether the Veteran had symptoms or diagnoses required for service connection.  In particular, the VLJ and the Veteran's representative sought testimony regarding the onset of hearing difficulties and the initial date of prescribed hearing aids.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim, to include sales records of the Veteran's first pair of hearing aids.  The Veteran asserted his diagnosis and stated that the company from which he had bought his first pair of hearing aids, was out of business.  Moreover, the Veteran stated that there were no available private records regarding the existence of a hearing disability or prescription of hearing aids, for the time that he claims to have initially begun using hearing aids, in the 1970's.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the claims can be adjudicated based on the current record.

This matter was previously before the Board in December 2014, at which time it was remanded for further development.  Consistent with the December 2014 remand directives, the Veteran was afforded another VA examination in April 2015.  Thus, the Board finds substantial compliance with the December 2014 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  As such, VA has satisfied its duties to notify and assist.

II.  Service Connection 

The Veteran contends that his current bilateral hearing loss is related to his in-service exposure to noise while serving as a turret repairman.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506   (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

Service connection may also be granted on a presumptive basis for sensorineural hearing loss, as an organic disease of the nervous system, if the disorder is manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a) ; 38 C.F.R. § 3.303(a) .

When a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails.  38 C.F.R. § 3.102 (2015); see Gilbert v. Derwinski, 1 Vet. App. 49   (1990). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms. See Layno v. Brown, 6 Vet. App. 465, 470   (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

With hearing loss claims, VA may only find hearing loss to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz  is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385 (2015).   Also, the threshold for normal hearing is between 0 and 20 decibels, and higher threshold shows some degree of hearing loss.  Hensley, 5 Vet. App. at 157.

The Board acknowledges that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89   (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley, 5 Vet. App. at 159; see also Godfrey v. Derwinski, 2 Vet. App. 352   (1992).

In the instant case, the January 2010 and April 2015 VA examination reports demonstrate that the Veteran has a current hearing loss disability, bilaterally, as defined by VA regulation.  There is no dispute as to this element of the claim.  

With respect to in-service acoustic trauma, as discussed in the December 2014 remand, in-service noise exposure has been acknowledged.  In this regard, the Veteran has alleged that he was exposed to excessive noise as a turret repairman in service.  Specifically, he contends that he was exposed to gunfire when he had to go with the gunmen to make their weapons fire and that he developed bilateral hearing loss as a result.  Hearing Transcript page 3.  The Board observes that the Veteran is currently in receipt of service connection for tinnitus due to the reported in-service noise exposure.  

As a current disability and in-service event have both been shown, this appeal turns on whether the Veteran's current bilateral hearing loss is either presumptively, or directly, related to service.  See 38 C.F.R. § 3.309, 3.385.

In this case, the Veteran's STRs include no complaints, diagnoses, or treatment of a hearing disability.  Audiological testing performed during service was within normal limits.  In his Report of Medical History, at separation, he denied "running ears" as well as any ear trouble.  However, as noted above, during his January 2013 hearing, the Veteran competently and credibly testified that he was exposed to loud noise while performing his duties as a turret repairmen during service and he did not always wear hearing protection.

The Veteran contends that he first noticed difficulty hearing in December 1968 and obtained hearing aids in the late 1960's or early 1970's.  See November 2009 claim form (onset of hearing loss in December 1968), February 2011 Notice of Disagreement (has worn hearing aids since the1970's) and Hearing Transcript page 4 (got hearing aids about a year after service separation).  Other witness statements confirm that he has worn hearing devices since the early 1970's.  Nevertheless, there was no diagnosis of hearing impairment in either ear until the Veteran underwent a VA examination in January 2010, over 43 years post service.  Even if the Veteran had a diagnosis of hearing impairment, for VA purposes, at the time that he received his first set of hearing aids, the greater weight of the evidence shows this would have occurred outside of the first post-service year.  Consequently, he is not entitled to a presumptive grant of service connection under 38 C.F.R. §§ 3.307, 3.309(a) for a disability present to a compensable degree within the first post-service year.

With respect to direct service connection, inasmuch as specific medical testing is required to determine whether one has a hearing loss disability pursuant to 38 C.F.R. § 3.385, and no such evidence is of record until years after service, the Board finds that competent medical evidence is required to resolve this case.  The record indicates that the weight of the competent evidence in this case, is against the Veteran's claim of service connection for bilateral hearing loss.

When examined in connection with his claim for benefits, in January 2010, the Veteran was diagnosed with bilateral sensorineural hearing loss.  After a review of the Veteran's claims file, the examiner opined that it is less likely as not that the Veteran's bilateral hearing loss is due to military noise exposure.  The examiner's rationale was that the Veteran's hearing loss in service did not undergo a "significant shift" at any frequency during service.  In accordance with the December 2014 remand, the April 2015 VA examiner explained that a "significant shift" in hearing sensitivity is defined as a worsening of audiometric threshold of 15 decibels or greater at any frequency.  

In reaching the conclusion that the Veteran's current hearing loss was not related to service, the April 2015 VA examiner considered the Veteran's report that following service, he worked as a high pressure boiler operator for 28 years but that he wore hearing protection and that inside the control room it was quiet and sound treated.  The examiner also considered the Veteran's report that he was not exposed to recreational noise exposure, following service.  However, the examiner maintained that as there was no significant shift in the Veteran's hearing during service, the current hearing loss disability was not related to noise exposure incurred in service.  

In determining whether there was worsening of audiometric threshold of 15 decibels or greater at any frequency, the examiner reviewed the service entrance and separation audiograms.  The examiner identified June 1963 service entrance audiological findings as follows: 




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
20
10
0
10
20
0
LEFT
10
15
10
10
15
15

The examiner also identified April 1966 service separation audiological findings as follows:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
10
10
10
20
15
10
LEFT
10
10
10
15
15
20

The examiner cited Veterans Benefits Administration (VBA) guidance regarding the calibration standards used in the audiograms.  Specifically, VBA guidance is that the ASA calibration standard was used for all examinations dated prior to October 31, 1967.  The examiner determined that the VBA guidance is an indication that both the service entrance and separation examinations used the same calibration system.  However, the April 2015 VA examiner also acknowledged that the newer, ISO/ANSI calibration system was developed in 1964, and that therefore the newer system could have been used during the April 1966 separation examination.  The April 2015 VA examiner then evaluated whether there had been a significant shift in hearing acuity by addressing the 1966 audiogram under both calibration systems.   

The April 2015 VA examiner applied a conversion in the event that the 1966 results had been recorded using the newer, ISO/ANSI calibration.  Again citing VBA guidance, the examiner noted that conversion of an ISO/ANSI calibration to the ASA calibration requires subtracting values of 15, 10, 10, 10, 10, 5 and 10 from the ISO/ANSI results.  Thus, the examiner found that in the event that the 1966 results had been recorded using the ISO/ANSI calibration, upon conversion to ASA results, the Veteran would have had audiological findings as follows: 





HERTZ




500
1000
2000
3000
4000
6000
RIGHT
-5
0
0
10
10
0
LEFT
-5
0
0
5
10
10

Reviewing the difference between the values at service entrance and separation, the examiner explained that regardless of calibration system used in 1966, there was no significant shift in audiometric thresholds between enlistment and separation from military service.  In other words, there was no combination of a 15 decibel or greater worsening at any frequency.  The examiner explained that apart from such significant shift in hearing acuity, medical research does not support a delayed onset of hearing loss due to noise exposure.

The Veteran has also submitted an opinion from a private physician, Dr. F.A., dated in June 2012.  Dr. F.A. noted that the Veteran's audiogram did not reveal the classic configuration typically seen with noise-induced hearing loss but opined that the Veteran's hearing loss is at least as likely as not related to noise exposure in service, based on the Veteran's reported history.  Dr. F.A. did not cite any medical basis for the opinion.  

Considering all of the evidence, for and against the claim, for the reasons explained below, the Board finds that the weight of the evidence is against the Veteran's claim for service connection for bilateral hearing loss.  

The Board finds that the April 2015 VA medical opinion is probative, as it was predicated upon a review of the record and contains clear conclusions connected to supporting data by reasoned medical explanations.  The Board acknowledges that the January 2010 VA examination report did not adequately address the Veteran's lay statements regarding his history of hearing problems dating back to 1968 and did not adequately explain what was meant by the "significant shift" in hearing loss.  To the extent that the January 2010 VA opinion was inadequate, such inadequacy was resolved by the April 2015 VA examiner.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board affords the April 2015 VA opinion a high probative value. 

The private medical opinion from Dr. F.A., however, is only of limited probative value.  Significantly, Dr. F.A. did not provide a medical basis for the positive opinion.  Moreover, Dr. F.A. does not appear to be an audiologist but rather a medical doctor.  

The Board also notes that the Veteran is competent to report a history of in-service noise exposure and that he initially wore hearing aids in either the late 1960's or early 1970's, and that he wore hearing protection when exposed to noise at his job following service.  Similarly, his wife and father-in-law are competent to offer statements regarding their observations of the Veteran's use of hearing devices in the early 1970's.  See 38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  However, the Veteran, his wife, and father-in-law are lay persons who lack the requisite medical expertise and training to diagnose and opine as to the etiology of a complex medical condition such as hearing loss.  As such, they are not competent to diagnose a hearing loss disability in service or provide an opinion pertaining to the etiology of the Veteran's current bilateral hearing loss disability.  Therefore, any statements in this regard are not probative.

The Board concedes that the Veteran is currently diagnosed with bilateral sensorineural hearing loss and that he was exposed to noise in service; however, the Board finds that weight of the evidence is against the claim.  In this regard, the Board affords the April 2015 VA examiner's opinion greater evidentiary weight than the private opinion because the April 2015 VA opinion was rendered by an audiologist, who also considered the Veteran's lay statements and history, but reached a conclusion based on medical principles and explained the same.  As noted above, although the Veteran, his wife, and father-in-law are competent to report their observations, their opinions as to the etiology of the Veteran's bilateral hearing loss have no probative value.  As such, the lay evidence is also outweighed by the April 2015 VA examiner's opinion.  As the weight of the evidence is against the claim, the Veteran's claim for service connection for bilateral hearing loss cannot be granted. 

The preponderance of the evidence is against the claim. There is no doubt to be resolved, and service connection is not warranted.   See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss, is denied. 



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


